ON MOTION FOR REHEARING.
Broyles, 0. J.
The plaintiff in error, in the motion for a rehearing, contends that the Supreme Court, in its answer to a question in this case, certified by this court, “did not dispose of all of the questions raised by the general demurrer” to the petition, and that the questions not so disposed of 'were not decided by this court as they should have been. This contention is without merit, as the Supreme Court in its answer distinctly and broadly ruled that the petition was not subject to general demurrer. The headnote of its answer was as follows: “The petition described in the question propounded by the Court of Appeals was not subject to general demurrer.”

Motion denied.


Luke and Bloodworth, JJ., concur.